Citation Nr: 0530214	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a gum infection 
with skin bumps.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The appellant had active service from October 10, 1978, to 
December 4, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002.  In March 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  After 
the hearing, in May 2005, additional evidence was received, 
and a waiver of initial RO consideration of the evidence was 
received in September 2005.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003).

In a recent statement to a Member of Congress, the appellant 
indicated that he was seeking information about his claims 
for VA benefits, and he listed paranoid schizophrenia as one 
of those claims.  Review of the record does not show that he 
at any time has claimed service connection for a psychiatric 
disorder, and this issue is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A seizure disorder was not present in service, or due to 
any inservice events.

2.  Neither a gum infection nor skin bumps, shown many years 
after service, were present in service, or due to any 
inservice events.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §  1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A gum infection and skin bumps were not incurred in or 
aggravated by active service.  38 U.S.C.A. §  1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a Board videoconference hearing in March 2005; 
service medical records; private medical records dated from 
1988 to 2002; VA medical records dated from 2001 to 2005; and 
statements submitted on the appellant's behalf from the 
appellant's wife and stepson.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  The Board notes that the appellant has repeatedly 
undergone hospitalization and evaluation for his seizure 
disorder, and the evidence in his VA claims file now 
comprises three volumes.  The Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the appellant's claims. 
 
Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In general, 
a grant of service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Board notes at the outset that any presumptive periods 
potentially applicable to these claims cannot be considered 
in this case, since the appellant did not have 90 days of 
military service.



Seizure disorder

The appellant contends that he has a seizure disorder which 
was first manifested while he was on active duty.  

Medical evidence dated from 1988 to 2005 shows the presence 
of a chronic seizure disorder, requiring the use of multiple 
medications over the years, clearly establishing the presence 
of a current disability.  

Service medical records show that on an enlistment 
examination in September 1975, the appellant reported a 
history of a head injury.  The doctor noted that this had 
been a laceration, which had been sutured.  The appellant did 
not enter onto active duty at that time, for hardship 
reasons.

On the September 1978 examination for entrance onto active 
duty, he did not report any pre-service injury.  Within two 
weeks of his entry onto active duty, he had fallen 
significantly behind his peers in almost all areas of basic 
training, and exhibited nervousness, confusion in performing 
routine tasks, and lack of confidence.  A history of a harsh 
upbringing imposed by his father was felt to account for his 
lack of self-confidence.  After being counseled on several 
occasions, to no avail, he was referred for a neurology 
evaluation in November 1978.  A history of nervousness since 
early childhood and occasional dizziness was reported.  He 
denied a recent history of syncope.  He denied a previous 
history of head trauma.  He had trouble remembering and was 
clumsy.  The impression resulting from the examination was 
anxiety neurosis, rule out organic brain syndrome, 
intracranial neoplasm, versus thyroid dysfunction.  A 
cerebral flow study and static brain scan was normal.  Later 
in November, it was noted that the appellant had had problems 
including periods of blacking out, during which he was not 
able to tell who he was, and problems of learning, thought to 
be due to nervousness.  It was thought that in view of these 
factors, he should be discharged for the good of the service.  

After his discharge, the medical evidence of record first 
shows treatment for a seizure disorder in August 1988 in 
Swedish American Hospital.  At that time, a history of a 
seizure disorder, psychiatric problems, antisocial behavior, 
and polydrug overdose was noted.  On a consult during the 
hospitalization, it was noted that the appellant had been in 
prison for 18 months, and had been released in December 1987.  
He had a history of a seizure disorder since childhood, but 
had not been treated for the disorder until 1985.  According 
to another hospitalization in that facility in September 
1989, he had a long history of a seizure disorder since the 
age of 6 years.  

Records from Rochelle Community Hospital dated from April 
1990 to January 1992 show that the appellant had been treated 
in a mental health clinic for drug abuse.  The multiple 
hospitalizations during this period contain different 
histories regarding the onset of the appellant's seizure 
disorder.  Primarily, the histories were that he was kicked 
in the head at the age of 10 or 11 by a cow (or sustained a 
nonspecified head injury), and developed a seizure disorder 
after that, or that he developed a seizure disorder several 
years after the head injury, in 1978.  On one occasion, in 
September 1990, he reported as history of epilepsy since the 
age of 14 years.  

The treatment records show that the appellant has been 
reported as having grand mal or tonic clonic seizures; petit 
mal seizure; and absence seizures.  However, only the grand 
mal and petit mal seizures have been clinically observed.  
Sometimes, the appellant has been felt to have 
pseudoseizures.  One occasion, when the appellant was being 
arrested (he had previously undergone an imprisonment which 
he felt was remarkably unpleasant), it was thought that the 
seizure he was experiencing at that time was not a typical 
seizure, but was to avoid having to go to jail.  

Subsequent medical records continue to show a seizure 
disorder, often related to childhood.  On a neurological 
evaluation in March 2000 by A. Sills, Jr., M.D., the 
appellant said he had had seizures since he was a child.  Dr. 
Sills noted that he was an extremely poor historian, but from 
his account and his wife's interjections he believed that he 
had had seizures since his childhood, but had not been 
started on medication until about 10 years earlier.  He had 
not been very compliant with medication.  

VA treatment records note a history of a seizure disorder 
since 1985, reported in August 2004.  On detailed 
neuropsychiatric evaluation conducted in January and February 
2005, it was noted that the appellant had a 20-plus year 
history of seizures, which had first been diagnosed as a 
disorder since 1988.  He was a marginal historian, however, 
and it was difficult to determine when the onset had been, or 
whether it was due to a head injury.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He 
is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.

A seizure disorder is not factually shown during service.  
The appellant underwent several evaluations, to include by 
neurology, by psychiatry, and to include brain scan, without 
diagnosis of a seizure disorder.  To the extent the in-
service reports of blacking out could be considered a 
possible indicator of a seizure disorder, the presence of 
such a condition was not shown on testing and was not 
diagnosed by the medical professionals at that time.  In 
fact, the service medical records consistently reflect that 
the appellant's complaints of nervousness, anxiety, etc., 
were due to situational maladjustment.  To the extent the 
appellant claims the anxiety and nervousness were actually 
seizures, he does not have the medical knowledge to render a 
probative opinion on this subject, and no medical 
professional has concluded such.  In fact, great weight must 
be given to the findings in the service medical records since 
the appellant was extensively evaluated at that time for his 
complaints.

Diagnosis of a seizure disorder is not factually shown by 
medical evidence until approximately a decade after service.  
The lapse of many years between the appellant's separation 
from service and the first treatment for the claimed disorder 
is evidence against the claim.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Some of the medical records show a history given by the 
appellant of having seizures since 1978, although it was 
never explicitly stated that the seizures began during his 
period of military service.  Regardless, the appellant is not 
competent to diagnose having seizures prior to actually 
getting treatment for them, and he has consistently stated 
treatment for seizures did not begin until the mid to late 
1980s.

M. Traugh, P.A., wrote, in a June 2002 letter, that the 
appellant had had a mixed type seizure disorder for several 
years.  Allegedly, he had been injured in the military, which 
had caused problems including paranoid schizophrenia and a 
seizure disorder.  However, medical evidence which is simply 
information recorded by the examiner "unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, the Board need not 
accept an opinion based solely on inaccurate or contradicted 
statements from the appellant.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  

In this case, not only do the service medical records fail to 
reflect any "injury," but the appellant is, at a minimum, a 
poor historian.  Medical professionals have consistently 
noted that he is inconsistent and, at times, hostile when 
providing his medical history.  The private medical records 
contain varying histories provided by the appellant of the 
onset of the disorder, ranging from childhood to 1985.  They 
also contain various histories of head injuries before 
service, but never once before filing a claim for 
compensation with VA did the appellant report incurring any 
type of injury, head or otherwise, during his military 
service.  The appellant's statements and history have limited 
probative value, especially in light of the many years of 
treatment he received for his seizures before he filed his 
claim, without ever mentioning problems during military 
service.

Significant in this case is the fact that there is no 
persuasive medical evidence attributing the onset of the 
appellant's seizure disability to service.  The Board simply 
does not accept the 2002 statement described above as 
persuasive, in light of the completely contradictory 
evidence, both in the service medical records and the post-
service treatment records.  Again, it remains the Board's 
responsibility to evaluate the probative value of the 
evidence of record, and that statement is simply not 
convincing for the reasons given above.  

When considered together with the absence of any 
contemporaneous evidence of a seizure disorder until 10 years 
after service, the Board finds that the weight of the 
evidence establishes that the appellant's seizure disorder 
was not present in service.  Moreover, although the appellant 
has indicated on occasion that a seizure disorder was present 
in childhood, since a seizure disorder was not shown in 
service, further discussion of whether the condition existed 
prior to service is not necessary.  See 38 U.S.C.A. §§ 1111, 
1137, 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  

Incidentally, the appellant also implied during his testimony 
that he was exposed to some type of radiation or nuclear 
testing during service which caused his seizure disorder.  
Not only is there no evidence of such exposure, but any 
attempts to verify such exposure are not warranted where no 
medical professional has ever suggested the appellant's 
seizures are the result of such exposure, and a seizure 
disorder is not identified in VA's regulations as a radiation 
disease.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Gum disorder with skin bumps

The appellant also contends that he developed gum disease due 
to service, and that this condition caused skin bumps.  
Service medical records do not show either condition.  
Private and VA medical records dated in March 2002 show that 
the appellant was seen with gum hyperplasia, severe 
gingivitis, broken and missing teeth, and dental abscesses, 
thought to be due to poor dental hygiene.  In addition, he 
had skin sores, secondary to poor personal hygiene (i.e., not 
bathing).  While both conditions arose due to poor hygiene, 
there was no connection to service indicated, nor were the 
conditions thought to be related to each other.  

In August 2004, it was determined that the appellant's gum 
hyperplasia was due to medication taken for the seizure 
disorder, and he underwent a full mouth extraction of his 
teeth.  However, again, there was no connection made between 
the appellant's gum disease and service.  As discussed above, 
the Board finds that service connection is not warranted for 
a seizure disorder.  Thus, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

A VCAA notice letter sent to the claimant in May 2001 advised 
him of the information necessary to substantiate a claim for 
service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  Although the letter only specifically referred to 
a seizure disorder, it contained information regarding claims 
for service connection in general.  Another letter was sent 
to him in May 2002 specifically addressing the other claim on 
appeal.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statements of 
the case, and other correspondence, he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  

The RO's 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his or her possession.  
However, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the May 2004 statement of the case, and he 
was otherwise fully notified of the need to give to VA any 
evidence he had pertaining to the claims.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  In addition, the appellant's March 2005 
hearing included a thorough discussion as to the possible 
existence of any potentially relevant evidence.  When 
considering the notification letters, the rating decision on 
appeal, and the statements of the case, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  All post-service medical evidence initially identified 
by the appellant has been obtained, and although he later 
alluded to some earlier treatment records, at his hearing, he 
indicated that these were unavailable.  The claimant has at 
no time referenced outstanding records that he wanted VA to 
obtain.  

The Board notes the appellant states he is receiving benefits 
from the Social Security Administration for his seizure 
disorder.  These records have not been obtained.  However, 
the duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  In this case, the post-service 
records from the Social Security Administration would do no 
more than confirm the appellant has a seizure disorder - a 
fact readily ascertainable for the evidence of record.  Those 
records would not establish that the appellant had seizures 
during service, and he has not stated that any physician that 
examined him in conjunction with his disability claim 
rendered an opinion that his seizure disorder began during 
service.  There is no point, then, in delaying resolution of 
this case to obtain records that would clearly have no 
bearing on the outcome of the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
An examination is not warranted in this case because the only 
evidence indicating the appellant "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) ("Because some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a postservice 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.").  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with section 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to section 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.  
As discussed in detail above, extensive evaluation during 
service did not show that the appellant was suffering from 
seizures, and there is no record of in-service complaint or 
treatment concerning gum disease.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Service connection for a seizure disorder is denied.

Service connection for gum infection with skin bumps is 
denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


